DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/10/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 depends upon itself. It is assumed that claim 11 depends on claim 10 instead. Claims 12 and 13 inherit the same from claim 11.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claim(s) 1, 5-8 and 10 is/are rejected under 35 U.S.C. 102a2 as being anticipated by Jin et al. (US 2019/0043660).



    PNG
    media_image1.png
    360
    640
    media_image1.png
    Greyscale

Claims 5-8; Jin et al. disclose each of the secondary windings (e.g. see S1, S2 of figure 1) is a central tap structure and includes a positive half cycle winding and a negative half cycle winding, and each of the plurality of secondary side output rectifier switches (e.g. see the MOSFETs connected to windings S1, S2) includes a positive half cycle rectifier switch and a negative cycle rectifier switch, and wherein each of the positive half cycle windings is coupled to each of the positive half cycle rectifier switches, respectively, and each of the negative half cycle windings is coupled to each of the negative half cycle rectifier switches, respectively (figure 1). Claims 6-8; the switches of Jin et al. are alternately controlled; while the second side is configured .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-4 and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jin et al. in view of Iwai (US 2007/0236321).
Jin et al. discloses the claimed subject matter in regards to claims 1 and 10 supra, except for the claim turns ratio.
Iwai teaches that it is well known in the art that an output voltage of the transformer is determined by an input voltage and a turns ratio between the primary 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to include a turns ratio whererby a number of turns of the secondary windings is .5 or 4; and, the turns on the primary being 4 in order to provide the proper turns ratio of the primary side verses the secondary side in order to provide the proper and desired output voltage of the transformer as taught by Iwai.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jin et al. in view of Parto (US 2017/0331371).
Jin et al. discloses the claimed subject matter in regards to claim 1 supra, except for the primary switches being eGaN FET switches.
Parto teaches it is known in the art to provides switches comprising enhanced gallium nitride field effect transistors that achieve high performance and high speed while reducing circuit footprint and reduced parasitic effects.
Therefore, it would it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to include enhanced gallium 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY L LAXTON whose telephone number is (571)272-2079.  The examiner can normally be reached on Monday-Friday, 8 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


/GARY L LAXTON/           Primary Examiner, Art Unit 2896                          6/02/2021